

FIRST AMENDMENT
TO
AGREEMENT FOR THE
PURCHASE AND SALE OF PROPERTY


THIS FIRST AMENDMENT TO AGREEMENT FOR THE PURCHASE AND SALE OF PROPERTY
(“Amendment”), is made effective as of February 25, 2016, by and between HAWAII
FUNDING LLC, a Delaware limited liability company (the “Seller”), DIAMOND
RESORTS KONA DEVELOPMENT, LLC, a Delaware limited liability company (the
“Buyer”), and DIAMOND RESORTS INTERNATIONAL, INC., a Delaware corporation (the
“Co-Acquirer”).


RECITALS:


WHEREAS, Seller, Buyer and Co-Acquirer entered into that certain Agreement for
the Purchase and Sale of Property with an Effective Date (as defined therein) of
July 28, 2015 (the “Agreement”);


WHEREAS, the Agreement provides for a Feasibility Period within which Buyer and
Seller are to perform certain matters in connection with development of the
Project;


WHEREAS, Seller and Buyer are aware of the status of the development of the
Project and wish to extend the Feasibility Period; and


WHEREAS, the parties now desire to modify, amend and supplement the terms of the
Agreement as provided herein.


NOW, THEREFORE, for and in consideration of these premises and the mutual
covenants hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1.Defined Terms. Capitalized terms not otherwise defined in this Amendment shall
have the meanings assigned to them in the Agreement.
2.    Extension of Feasibility Period. The “Feasibility Period” as defined in
Section 4.2 of the Agreement is hereby extended to June 30, 2016. Accordingly,
the term “Feasibility Period” as used in the Agreement shall now mean and refer
to the period of time commencing on the Effective Date and ending on June 30,
2016.
3.    Extension of Termination Outside Date. The “Termination Outside Date” as
defined in Section 4.2 of the Agreement is hereby extended to July 7, 2016.
4.    Counterparts and Facsimile Signatures. This Amendment may be executed in
counterparts, each of which shall be deemed an original. Facsimile copies or PDF
copies sent by email of this Amendment and any signatures thereon shall be
considered for all purposes as originals.




--------------------------------------------------------------------------------



5.    Miscellaneous. Except as expressly modified by this Amendment, the
Agreement remains unmodified and in full force and effect. This Amendment along
with the Agreement is the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, whether oral or written, between the parties with respect to
such matters. Any future reference to the Agreement shall be deemed to be a
reference to the Agreement, as amended by this Amendment. This Amendment may not
be modified or terminated orally or in any manner other than by an agreement in
writing signed by all the parties hereto or their respective successors in
interest. The foregoing Recitals are hereby incorporated into the Agreement.


[Remainder of page intentionally left blank; signatures follow.]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed in duplicate and their respective seals to be affixed hereunto as of
the day, month and year first above written.




BUYER:


DIAMOND RESORTS KONA DEVELOPMENT,                         LLC, a Delaware
limited liability company        


By:    /s/ Howard S. Lanznar            
Name:     Howard S. Lanznar                Title:    EVP and Chief
Administrative Officer



CO-ACQUIRER:


DIAMOND RESORTS INTERNATIONAL, INC.,                         a Delaware
corporation            


By:    /s/ Howard S. Lanznar                
Name:     Howard S. Lanznar                Title:    EVP and Chief
Administrative Officer
                        


SELLER:


HAWAII FUNDING LLC,
a Delaware limited liability company


By:    /s/ Steven E. Orbuch                
Name: Steven E. Orbuch    
Title:    Authorized Person


 
 







